DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s Replacement Drawings submitted 12/10/2021 have been considered and made of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The currently presented claim limitations of independent claims 1 and 11 have not been disclosed by the known prior art cited prior art or reasonable combinations therefore. Below is presented an analysis of the closest known prior art with respect to the claims, and the citation of additional prior art with said prior arts corresponding relevance provided. With respect to claims 1 and 11, the prior art of Guevara et al (US 9767410) was found to teach some of the claim limitations corresponding to training a model corresponding to a “black box” type neural network and the re-training of said network. Guevara does not disclose or suggest all the presented claim limitations of independent claims 1 and 11. Furthermore, neither the known nor cited prior art when considered alone or in combination overcome the deficiencies of the Guevara reference. For at least the above and below provided discussion of the prior art and presented claim limitations the independent claims 1, 11, and their corresponding dependent claims 2-10 and 12-20 are in condition for allowance over the prior art.
Guevara et al  (US 9767410)
With respect to Claims 1 and 11:  A method for training a locally interpretable model, the method comprising:
obtaining, at data processing hardware, a set of training samples; [Guevara (Fig 1, Fig 8, col 5 lines 52-9) has disclosed the input of training samples.]
training, by the data processing hardware, using the set of training samples, a black-box model; [A black box model is interpreted as a “deep-neural network” as defined by Applicant (para 0025 of the Application’s specification). Guevara (Fig 8, col 6 lines 1-20) has disclosed training a baseline DNN that is the “black box model” of the present claim.]
generating, by the data processing hardware, using the trained black-box model and the set of training samples, a set of auxiliary training samples; [Guevara has disclosed the use of first and second training samples (col 6 lines 15-35, Fig 8, col 11 line 50 through column 12 line 50), wherein the second training sample set can be the same or different that said first training set. Guevara has not further disclosed “generating a set of auxiliary training samples” “using the trained black box model and the set of training samples” as required by the present set of claim limitations.]
training, by the data processing hardware, using the set of auxiliary training samples, a baseline interpretable model; [Guevara (col 7 lines 17-45) has disclosed that the computing system generates a set of trained low rank filters from the baseline DNN “black box model”, this is the compressed layer “low rank layer” training used the set of input image data (see Fig 8 of Guevara).]
training, by the data processing hardware, using the set of auxiliary training samples and the baseline interpretable model, an instance-wise weight estimator model; [Guevara (Fig 8, col 11 RCNN and weights of said corresponding layers “alpha” and “beta”, col 11 lines 30-45) a layered neural network that comprises a set of weighted nodes corresponding to the presently claimed “instance-wise weight estimator” and the training of said neural network using the second set of training data (Fig 8).]
for each auxiliary training sample in the set of auxiliary training samples, determining, by the data processing hardware, using the trained instance-wise weight estimator model, a selection probability for the auxiliary training sample; [Guevara (col 12 lines 50-67) has disclosed the output of probabilities corresponding to teach set of input data, wherein the input data of corresponding process of Figure 8 are the second set of training data (col 12 lines 43-50).]
selecting, by the data processing hardware, based on the selection probabilities, a subset of auxiliary training samples from the set of auxiliary training samples; and [Guevara does not teach or suggest these claim limitations.]
training, by the data processing hardware, using the subset of auxiliary training samples, the locally interpretable model. [Guevara does not teach or suggest these claim limitations.]

Additional relevant prior art:
Georgevici AI, Terblanche M. (“Neural networks and deep learning: a brief introduction”) has been cited as pertinent disclosure providing an overview of multiple techniques of neural network type learning proximate to the type of the present application.
Pouyanfar S, Sadiq S, Yan Y, Tian H, Tao Y, Reyes MP, Shyu ML, Chen SC, Iyengar SS. (“A survey on deep learning: Algorithms, techniques, and applications”) has been cited as pertinent disclosure providing an overview of multiple techniques of neural network type learning proximate to the type of the present application.
H. Zhang and W. K. Chan, "Apricot: A Weight-Adaptation Approach to Fixing Deep Learning Models,") is not applicable as prior art due to the publication date 11/11/2019. Zhang has disclosed a method of generating reduced training sets for each of a plurality of layers of 
Zhao et al (US 2019/0324856) has disclosed a deep neural network training model (abstract, para 0024), wherein using a stochastic gradient descent model the weights of the deep neural network are iteratively trained using a selected subset “mini-batch” of the total dataset of model training data. Zhao does not further disclose reuse or creation of an auxiliary dataset from the training dataset using an iteration of the trained deep neural network.
Yaeger et al (US 5805730) has disclosed a method of training a neural network using  an iterative process of selecting training patterns that were determined probabilistically to be incorrectly classified in a prior iteration of training the neural network using said training patterns. Hence Yaeger has disclosed using a set of training patterns “auxiliary” processed by the trained machine learning process in a further step of training the neural network (abstract, Fig 1, Fig 6, col 6 line 40 through col 7 line 30, col 9 lines 1-67).
McCourt et al (US 2020/0019888) has disclosed a method of training a machine learning neural network using a supervised machine learning model to select a subset of the samples in the corpus of data to train the machine learning neural network (para 0055 and 0071).
Wang (US 2020/0356875) has disclosed using prediction models for machine learning models to be trained by subsets of training samples. The prediction models performing a calculated prediction on the results of each of a corresponding training sample subset, and based on the resulting prediction values selecting a subset of training samples to perform .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666